Opinion of the Court

SULLIVAN, Judge:
In 1990, appellant, then a technical sergeant (E-6) in the Air Force, was tried by a general court-martial consisting of members at Kadena Air Base, Okinawa, Japan. Contrary to his pleas, he was found guilty of the unpremeditated murder of his 18-month-old son, battery of his 3-year-old daughter, and willful disobedience of a lawful order not to be alone with his children, in violation of Articles 118, 128, and 91, Uniform Code of Military Justice, 10 USC §§ 918, 928, and 891, respectively. On September 26, 1990, *331he was sentenced to a dishonorable discharge, confinement for 50 years, total forfeitures, and reduction to airman basic.
On October 8, 1992, the Court of Military Review1 set aside the findings of guilty to unpremeditated murder but affirmed the findings of guilty to battery and disobedience of an order. It also set aside the sentence and ordered a rehearing if practicable. 35 MJ 820. On November 4, 1992, the Judge Advocate General of the Air Force certified this ease to our Court for review under Article 67(a)(2), UCMJ, 10 USC § 867(a)(2)(1989). On June 15, 1994, this Court affirmed the decision of the Court of Military Review. 39 MJ 288.
A rehearing on the unpremeditated-murder charge and the sentence was held before a general court-martial composed of a military judge sitting alone at Bolling Air Force Base, Washington, D.C., between January and March 1995. Appellant pleaded guilty and was found guilty of the unpremeditated murder of his son, in violation of Article 118. On March 22, 1995, he was sentenced to a dishonorable discharge, 21 years’ confinement, and reduction to the rank of airman basic. On August 10, 1995, the convening authority approved the sentence except for confinement in excess of 20 years, in accordance with a pretrial agreement. On July 30, 1996, the Court of Criminal Appeals affirmed in an unpublished opinion.
On March 4,1997, this Court granted review on the following issue of law:
WHETHER APPELLANT IS ENTITLED TO CONFINEMENT CREDIT FOR THE PERIOD BETWEEN HIS FIRST TRIAL AND THE SUBSEQUENT REHEARING BECAUSE HIS CONFINEMENT WAS NOT PROPERLY TOLLED OR BECAUSE HE WAS SUBJECT TO PUNISHMENT IN VIOLATION OF ARTICLE 13, UCMJ.
We hold that 20-months’ additional sentence credit is warranted as a result of appellant’s punishment by military authorities after his first court-martial sentence was set aside but before his second court-martial sentence was imposed. See generally United States v. Cruz, 25 MJ 326 (CMA1987).
The Court of Criminal Appeals stated the following concerning this issue:

Confinement Credit

We released our first opinion setting aside appellant’s conviction of Charge II, unpremeditated murder, and the sentence on October 8, 1992. On October 21, 1992, appellant was released from the United States Disciplinary Barracks (USDB) notwithstanding the government’s decision to certify our decision to our superior court. During the pendency of the government’s unsuccessful appeal ... [but prior to] appellant’s post-trial confinement following the rehearing on March 22, 1995, he was assigned as a “casual” to Lowry Air Force Base (AFB), Colorado. With the closure of Lowry AFB, appellant was transferred to the Charleston Navy Brig, Charleston, South Carolina, in July of 1993. A few months later he was placed on appellate leave.
Appellant first asks for confinement credit for the entire period of time between his release from the USDB and March 22, 1995. He premises this argument on his conclusion that the period of confinement originally assessed, 50 years, was not properly “tolled” by the convening authority, who, appellant avers, was the only one empowered to suspend the running of appellant’s confinement time. The transparent difficulty with this argument is that with our original decisions, appellant no longer had an approved period of confinement to serve. He was trapped in the twilight of the court-martial process, so to speak, adjudicated but unsenteneed. He cannot be credited with confinement he did not serve on a sentence which did not then exist.
*332Appellant next contends that he should be given an unspecified amount of confinement credit as a result of punishment he alleges he received in violation of Article 13, UCMJ, 10 USC § 813. In support of this contention, he has submitted a 24 page, single-spaced affidavit, in which he relates his treatment at Lowry and Charleston. We will not detail them here, except to mention in passing that we do not view the requirement to go to work each morning at 0730, keep his room and the common areas clean, or the lack of a private bath and shower to be so oppressive as to constitute illegal pretrial punishment.

More troubling, however, is the allegation that appellant was ordered to remove his technical sergeant (TSgt) rank from his uniform, to get a new identification card showing him in the grade of E-l, airman basic, and that during the period of time he spent at Lowry and Charleston he was forbidden to wear his rank.

As is its wont, the government argues strenuously that, because appellant was not in pretrial confinement, the provisions of Article 13 do not apply. In its view, United States v. Cruz, 25 MJ 326 (CMA 1987) should be confined to its “bad facts.” The government then takes aim at our holding in United States v. Washington, 42 MJ 547 (A.F.Ct.Crim.App.1995), arguing that with that case “the concept of unlawful pretrial punishment appears to have inexplicably broken free of its statutory and constitutional moorings.” It presses us to limit Article 13 analysis to those cases where an accused has been subjected to unlawful pretrial punishment while in confinement.
To be sure, Washington strains against the outer limits of Article 13 jurisprudence. But it, along with Cruz, signals that the courts will not tolerate egregious, intentional misconduct by command where there is no evidence of a legitimate, non-punitive objective for the conduct complained of, the apparent singling out of an accused for personal humiliation, and restrictions on liberty so oppressive as to be more consistent with the status of prisoner. On the other side of the coin, we have consistently adhered to the admonition in United States v. Palmiter, 20 MJ 90, 97 (CMA 1985), that the failure to voice a contemporaneous complaint of the alleged mistreatment is powerful evidence that it was not unlawful.
We have held that stripping an individual of his authorized rank was improper, but “not such an onerous condition as to require additional administrative credit toward the sentence to confinement.” United States v. Marston, 22 MJ 850, 851 (AFCMR 1986). However, we held as we did because Marston had not been singled out for personal humiliation. Nobody should misconstrue our holding in that case as an endorsement of the practice, nor should it be assumed that, where there is evidence of personal animus, appropriate remedial action will not be forthcoming. This case is close. According to appellant’s affidavit, after he was released from the USDB and arrived at Lowry AFB, the squadron first sergeant told him to get his uniform squared away, including sewing on his technical sergeant stripes. However, Technical Sergeant Jordan, according to appellant, subsequently ordered him to cut them off and directed him to get a new identification card, showing him to be an airman basic.
At the time this took place, appellant’s conviction for assault consummated by a battery on his 3-year-old daughter and his disobedience of the lawful order of a non-commissioned officer remained intact. However, he did not have an approved sentence for that misconduct and was entitled to wear the rank of technical sergeant and to be paid in that grade effective as of our October 8, 1992, decision until such time as he had an approved sentence.
The unpremeditated murder charge was being appealed to our superior court, thereby confronting the government with a Hobson’s choice. Ordinary appellate leave might well have seemed imprudent given the seriousness of the pending charge (although subsequent events would prove that appellant could be trusted to appear *333for trial). Pretrial confinement might have proved problematic given the duration associated with the appeal and the speedy trial requirements of RCM 707(a) and RCM 707(b)(3)(D). The government failed to apply for a stay pursuant to RCM 707(c). As a result, appellant found himself in a sui generis status for which the Air Force was ill-prepared. Still, considering appellant’s failure to voice a prompt complaint over the issue of rank, and his silence at his rehearing, we attribute the dispute over the rank to the ambiguity of appellant’s position, and the lack of clear guidance from competent authority as to his legal status, not to a punitive intent. We do so confident that appropriate authority will take cognizance of our opinion in this case, and ensure against a recurrence. Appellant’s request for confinement credit is, therefore, denied.
Unpub. op. at 4r-6 (emphasis added).
Article 13 states:
§ 813. Art. 13. Punishment prohibited before trial
No person, while being held for trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon him be any more rigorous than the circumstances required to insure his presence, but he may be subjected to minor punishment during that period for infractions of discipline.
(Emphasis added.) We agree with the Court of Criminal Appeals that reduction in rank is a well-established punishment, which unlawfully imposed, warrants sentence relief under this codal provision. See United States v. Cruz, supra; see generally W. Winthrop, Military Law and Precedents 431-32 (2d ed. 1920 Reprint). Yet, the appellate court below decided to deny him this relief on the basis of the possibility of a nonpunitive intent on the part of military authorities in reducing him in rank. See generally Palmiter, 20 MJ at 95 (opinion of Cox, J.). We hold that the defense’s affidavit is unrebutted and unequivocally established the punitive intent of command authorities towards this servieemem-ber. See United States v. Henry, 42 MJ 231, 235 (1995); United States v. Huffman, 40 MJ 225, 228 (CMA 1994) (de novo review of punitive-intent question); see also United States v. Craig, 28 MJ 321, 325 (CMA 1989)(“speculation” whether convening authority saw defense clemency materials prior to post-trial action will not be “tolerated”).
Nevertheless, the Government asserts that this pretrial-punishment prohibition was not even applicable to appellant because he was not in pretrial confinement at the time of the complained of treatment by military authorities. We note that Article 13 on its face is not limited to pretrial confinees, but instead applies to servicemembers “held for trial.” Moreover, in United States v. Cruz, supra, we applied this codal provision to arrestees who were not yet in pretrial confinement. Finally, appellant served some 2 years in confinement as a convicted murderer. In view of his later status as one awaiting a rehearing on that murder charge (unpremeditated murder) and a new sentence hearing on the other charges, complete freedom of movement was not afforded him. Accordingly, we agree with the Court of Criminal Appeals that this codal protection was applicable in these circumstances.
The Government finally has argued that, assuming appellant has standing to raise his legal complaints under Article 13, he waived these complaints by failing to raise them at his rehearing. He cites our decision in United States v. McCants, 39 MJ 91, 93 (1994) and RCM 905(e) and 906(b)(8), Manual for Courts-Martial, United States, 1984. Under the unusual circumstances of this case, we do not find waiver of these Article 13 issues (see generally United States v. Hilton, 27 MJ 323, 326 (CMA 1989)), although such a finding in future cases might be appropriate.
Appellant had served some 2 years of his original 50-year sentence when he was released from confinement on October 21,1992. Although his murder conviction and his prior court-martial sentence were set aside, his two other convictions were not. As noted by *334the Court of Criminal Appeals, he was “trapped in the twilight of the court-martial process.” Thus, his legal status between trials was so unique that neither the Government nor appellant were fully aware of his legal rights. See also Moore v. Akins, 30 MJ 249, 253 (CMA 1990) (decisions of courts of criminal appeals must be taken into account for purposes of post-trial confinement even before they have become “final”). In these circumstances, there could be no knowing waiver of rights. See also Huffman, 40 MJ at 227 (fully developed on-the-record waiver of illegal-punishment issue required).
In sum, we conclude that appellant has presented an essentially unrebutted ease for sentence relief under Article 13 and United States v. Cruz, supra. See generally United States v. McCarthy, 47 MJ 162 (1997). Appropriate credit, however, must be limited to the period of time which he was on active duty and suffered the ignominy and other harm from this unlawful demotion. The record reveals this prejudice occurred from October 21, 1992, to October 8, 1993, and from July 19,1994, to March 22,1995, a total of 20 months.
The decision of the United States Air Force Court of Criminal Appeals is reversed to the extent that it holds that appellant is not entitled to confinement credit. Appellant will be credited with service of 20 months. In all other respects the decision below is affirmed.
Judge EFFRON concurs.

. See 41 MJ 213, 223 n.* (1994).